          Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


 DORA NAVAS MEJIA
 c/o 519 H Street NW
 Washington, DC 20001
 (Montgomery County)

        Plaintiff,

 v.                                                         Civil Action No. __________________
 QUICK STOP & DELI, LLC
 d/b/a EL SABOR LATINO
 11251 Old Baltimore Pike
 Beltsville, MD 20705
 (Prince George’s County)

 HUGO A. LOPEZ
 1033 Ward Street
 Laurel, MD 20707
 (Prince George’s County)

 ANA O. MARTINEZ
 1033 Ward Street
 Laurel, MD 20707
 (Prince George’s County)

        Defendants.


                                        COMPLAINT

1.     While Plaintiff worked at El Sabor Latino, Defendants paid her a flat biweekly salary that

denied her minimum and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-
           Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 2 of 8



401 et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab.

& Empl. Art., § 3-501 et seq.

                                      Jurisdiction and Venue

3.       Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.       Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a major-

ity of the Maryland parties reside in this district and division, or because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                               Parties

5.       Plaintiff Dora Navas Mejia is an adult resident of Montgomery County, Maryland.

6.       Defendant Quick Stop & Deli, LLC is a Maryland corporate entity. It does business as El

Sabor Latino. Its principal place of business is located at 11251 Old Baltimore Pike, Beltsville,

MD 20705. Its resident agent for service of process is Hugo A. Lopez, 1033 Ward Street, Laurel,

MD 20707.

7.       Defendant Hugo A. Lopez is an adult resident of Maryland. He resides at 1033 Ward

Street, Laurel, MD 20707. He is an owner and officer of Defendant Quick Stop & Deli, LLC. He

exercises control over the operations of Quick Stop & Deli, LLC — including its pay practices.

8.       Defendant Ana O. Martinez is an adult resident of Maryland. She resides at 1033 Ward

Street, Laurel, MD 20707. She is an owner and officer of Defendant Quick Stop & Deli, LLC.

She exercises control over the operations of Quick Stop & Deli, LLC — including its pay prac-

tices.

9.       Upon information and belief, Defendants Hugo A. Lopez and Ana O. Martinez are mar-

ried.




                                                  2
           Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 3 of 8




                                       Factual Allegations
10.     Defendants own and operate El Sabor Latino, a food services business that operates both

a restaurant and a food truck.

11.     Plaintiff worked at El Sabor Latino’s food truck. Defendants typically and customarily

positioned the food truck at 13800 Georgia Avenue, Silver Spring, Maryland 20906.

12.     Plaintiff worked at El Sabor Latino from approximately April 13, 2017 through approxi-

mately February 16, 2019.

13.     Plaintiff worked at El Sabor Latino as laborer.

14.     Plaintiff’s job duties at El Sabor Latino primarily consisted of preparing food, cooking

pupusas and tortillas, and cleaning the food truck.

15.     While she worked on the food truck, Plaintiff would not only cook for customers of the

food truck, but she would also cook pupusas and tortillas that Defendants subsequently sold at

their restaurant.

16.     Plaintiff typically and customarily worked six days per week.

17.     Plaintiff typically and customarily worked approximately sixty-five hours per week.

18.     However, in August and September of 2018, Plaintiff typically and customarily worked

approximately eighty-three hours per week.

19.     At all relevant times, Defendants paid Plaintiff a biweekly salary.

20.     Defendants paid Plaintiff approximately the following biweekly salaries:

              Approximate Dates            Biweekly Salary       Effective Hourly Rate
          Apr. 13, 2017–May 5, 2018           $1,400.00                  $10.77
          May 06, 2018–Jul. 31, 2018          $1,500.00                  $11.54
          Aug. 01, 2018–Sep. 30, 2018         $1,500.00                   $9.04
          Oct. 01, 2018–Feb. 16, 2019         $1,500.00                  $11.54

21.     Prior to approximately April 22, 2018, Defendants paid Plaintiff in cash.


                                                 3
           Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 4 of 8



22.     Starting on approximately April 22, 2018, Defendants paid Plaintiff by check.

23.     At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

24.     Defendants paid Plaintiff the same effective hourly rate across all hours worked.

25.     Defendants did not pay Plaintiff overtime wages — or one and one-half times her regular

hourly rate for hours worked in excess of forty in a workweek.

26.     In addition to not paying overtime wages, Defendants did not pay Plaintiff the applicable

Montgomery County minimum wage.

27.     The Montgomery County minimum wage was $10.75 per hour from July 1, 2016 through

June 30, 2017, $11.50 per hour from July 1, 2017 through June 30, 2018, and $12.00 per hour for

business with 50 or less employees from July 1, 2018 through June 30, 2019. Montgomery

County Code, § 27-68.

28.     Defendants owe Plaintiff approximately $20,000.00 in minimum and overtime wages

(excluding liquidated damages).

29.     Defendants Hugo A. Lopez and Ana O. Martinez set the food truck’s hours of operation.

30.     Defendants Hugo A. Lopez and Ana O. Martinez hired Plaintiff.

31.     Defendants Hugo A. Lopez and Ana O. Martinez set Plaintiff’s work schedule.

32.     Defendants Hugo A. Lopez and Ana O. Martinez set Plaintiff’s salary.

33.     At all relevant times, Defendants had the power to hire and fire Plaintiff.

34.     At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

35.     At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

36.     At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.




                                                 4
          Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 5 of 8



37.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times her regular rate for all hours worked in excess of forty hours in any

one workweek.

38.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

39.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to her.

40.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

41.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

42.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of Maryland.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
43.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

44.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

45.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.




                                                 5
           Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 6 of 8



46.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times her regular hourly rate for hours worked in excess of forty hours in any one work-

week.

47.     Defendants’ violations of the FLSA were willful.

48.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
49.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

50.     Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

51.     The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

52.     Defendants violated the MWHL by knowingly failing to pay the required minimum wage

to Plaintiff.

53.     Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times her regular hourly rate for hours worked in excess of forty hours in any one workweek.

54.     Defendants’ violations of the MWHL were willful.

55.     For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, interest, court costs, and any other relief deemed appropriate by the Court.




                                                   6
            Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 7 of 8



                                           COUNT III
                        FAILURE TO PAY WAGES UNDER THE MWPCL

56.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

57.    Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

58.    The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

59.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

60.    The “wages” required to be timely paid by the MWPCL include minimum and overtime

wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 654 (Md. 2014).

61.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including minimum and overtime wages.

62.    Defendants’ violations MWPCL were willful.

63.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, interest, court costs,

and any other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $60,400.00, and grant

the following relief:

       a.      Award Plaintiff $60,000.00, consisting of the following overlapping elements:


                                                  7
           Case 8:20-cv-00263-PJM Document 1 Filed 01/30/20 Page 8 of 8



              i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                       suant to the FLSA, 29 U.S.C. § 216;

            ii.        unpaid Maryland minimum and overtime wages, plus an equal amount as

                       liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl.

                       Art., § 3-427;

            iii.       three times the amount of unpaid minimum and overtime wages, pursuant

                       to the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

      b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

      c.        Award Plaintiff reasonable attorney’s fees and expenses;

      d.        Award Plaintiff court costs (currently, $400.00); and

      e.        Award any additional relief the Court deems just.



Date: January 30, 2020                                Respectfully submitted,

                                                      /s/ Justin Zelikovitz
                                                      JUSTIN ZELIKOVITZ, #17567
                                                      DCW AGE L AW
                                                      519 H Street NW
                                                      Washington, DC 20001
                                                      Phone: (202) 803-6083
                                                      Fax: (202) 683-6102
                                                      justin@dcwagelaw.com

                                                      Counsel for Plaintiff




                                                 8
